DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 11 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Jordan (U. S. Patent 10,010,114).
Regarding claims 1-4, 10, 11, Jordan discloses a smoking member supporting device comprising: a base unit 100, 102  comprising an arrangement surface (at the surface of the base); an accommodating unit 20 formed adjacent to the base unit 100, 102 and configured to accommodate a smoking member; a hook unit (wall 64 ) formed at an edge of the accommodating unit 20 and configured to keep the smoking member accommodated in the accommodating unit 20; and a connecting unit (see abstract or at .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan in view of Worm (U. S. 2019/0289908).
Regarding claim 5, Jordan discloses the claimed invention except for the smoking member comprises a heater for heating a smoking material when a user smokes, and the connecting unit is configured to perform a pre-heating operation for the heater.  Worm discloses a heater at 112.  It would have been obvious to ordinary skill in the art before the effective to filling date of the claimed invention to modify Jordan to provide such feature as taught by Worm so as to provide better smoking sensation.  
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references discloses a cleaning unit configured to clean the smoking member when the smoking member is accommodated in the accommodating unit. 
Claims 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 12, the applicant’s invention combination including: “a smoking member system comprising: smoking member comprising: a main body; an insertion groove formed at one end of the main body; and a heater member disposed in the insertion groove; and a smoking member supporting device comprising: a base unit comprising an arrangement surface” is not taught by Jordan or suggested other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831